       Case 2:18-cr-00142-JAM Document 78 Filed 12/11/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DEAN O. YOUNG JR.
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       )   Case No. 2:18-cr-00142-JAM
11                                                   )
                        Plaintiff,                   )   STIPULATION AND ORDER
12                                                   )   TO CONTINUE STATUS CONFERENCE
     vs.                                             )
13                                                   )   Date: December 15, 2020
     DEAN O. YOUNG, JR. et al,                       )   Time: 9:30 a.m.
14                                                   )   Judge: Hon. John A. Mendez
                        Defendant.                   )
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Ross Pearson, Attorney for Plaintiff, and Heather Williams, Federal Defender,
18   through Assistant Federal Defender Jerome Price, Attorney for Defendant Dean O. Young, Jr.,
19   that, as to Defendant Dean Young only, the Status Conference scheduled for December 15,
20   2020 may be continued to February 9, 2021 at 9:30 a.m.
21           The parties specifically stipulate as follows:
22           1.      By previous order, this matter was set for a status on December 15, 2020.
23           2.      By stipulation, Mr. Young now moves to continue the status conference to
24   February 9, 2020 at 9:30 a.m.
25           3.      The defense has relayed that it is seeking the requested continuance to provide
26   defense counsel additional time to review forthcoming forensic evidence and consult with Mr.
27   Young regarding the contents of his cellular phone. Defense counsel also requires additional
28   time to: engage in plea negotiations, continue the factual investigation, review discovery, and

      Stipulation and [Proposed] Order to Continue        -1-          U.S. v Young, et al., 2:18-CR-00142-JAM
      Status Conference
        Case 2:18-cr-00142-JAM Document 78 Filed 12/11/20 Page 2 of 3


 1   conduct necessary legal research to determine an appropriate resolution in this matter.

 2            4.     Since the last hearing, the United States has extended a plea offer to Mr. Young

 3   that would resolve this case as well as potential charges in other districts. Defense counsel needs
 4   additional time to review the plea offer in detail with Mr. Young, discuss its requirements, and
 5   finalize the plea. The COVID-19 pandemic, which has prevented defense counsel from meeting
 6   with his client in person, has made it more difficult to be able to discuss the plea with Mr.
 7   Young. In addition, if Mr. Young does not accept the plea, counsel for Mr. Young would need
 8   the additional time to investigate defenses, conduct research, prepare filings, and generally
 9   prepare for trial.
10            5.     The government does not object to the continuance.
11            6.     Based upon the foregoing, the parties further stipulate that for the purpose of
12   computing time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., the time between
13   December 15, 2020 and February 9, 2021 (inclusive) should be deemed excludable pursuant to
14   18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4), because it would result from a continuance
15   granted by the Court at the defense’s request based upon a finding that the ends of justice served
16   by granting the continuance outweighs the best interest of the public and Mr. Young in a speedy
17   trial.
18
                                                     Respectfully submitted,
19
                                                     HEATHER E. WILLIAMS
20                                                   Federal Defender
21   Date: December 11, 2020                         /s/ Jerome Price              _
                                                     JEROME PRICE
22                                                   Assistant Federal Defender
                                                     Attorney for Defendant
23                                                   DEAN O. YOUNG JR.
24
25   Date: December 11, 2020                         McGREGOR W. SCOTT
                                                     United States Attorney
26
                                                     /s/ Ross Pearson
27                                                   ROSS PEARSON
                                                     Assistant U.S. Attorney
28
                                                     Attorney for Plaintiff

      Stipulation and [Proposed] Order to Continue     -2-           U.S. v Young, et al., 2:18-CR-00142-JAM
      Status Conference
       Case 2:18-cr-00142-JAM Document 78 Filed 12/11/20 Page 3 of 3


 1                                                   ORDER

 2   The Court, having received and considered the parties’ stipulation, and good cause appearing

 3   therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   DATED: December 11, 2020                          /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
 8
                                                       UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue      -3-             U.S. v Young, et al., 2:18-CR-00142-JAM
      Status Conference
